                Case 2:20-cr-00149-KJM Document 9 Filed 10/06/20 Page 1 of 5


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   MATTHEW THUESEN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
     Facsimile: (916) 554-2900
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-cr-0149 KJM

12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING
13                           v.                           ARRAIGNMENT AND CHANGE OF PLEA
                                                          HEARING; FINDINGS AND ORDER
14   CORY BECK,
                                                          DATE: October 5, 2020
15                                 Defendant.             TIME: 9:00 a.m.
                                                          COURT: Hon. Kimberly J. Mueller
16

17                                                BACKGROUND
18           On August 12, 2020, the United States filed an information charging defendant Cory Beck with
19 three counts of making and subscribing a false income tax return, in violation of 26 U.S.C. § 7206(1).

20 An arraignment and change of plea hearing in this matter is scheduled for October 5, 2020.

21           On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
22 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

23 District Judges to authorize plea and sentencing hearings by video or telephonic conference when

24 1) such hearings “cannot be conducted in person without seriously jeopardizing public health and

25 safety;” and 2) “the district judge in a particular case finds for specific reasons that the plea or

26 sentencing in that case cannot be further delayed without serious harm to the interests of justice.” Id.,

27 Pub. L. 116-23 § 15002(b)(2). It also empowered Chief District Court Judges to authorize arraignments

28 by video or teleconference. Id., § 15002(b)(1).

       STIPULATION REGARDING H EARING                      1
                  Case 2:20-cr-00149-KJM Document 9 Filed 10/06/20 Page 2 of 5


 1           On March 29, 2020, the Judicial Conference of the United States made the findings required by

 2   the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 3 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 4 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 5 functioning of the federal courts generally.”

 6           On September 30, 2020, for the reasons set forth in General Order 610, 611, 612, 613, 614, 615,

 7 616, 617, 618, 620, and 621, the Chief Judge of this District, per General Order 624, also made the

 8 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

 9 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure generally

10 still cannot be conducted in person in this district without seriously jeopardizing public health and

11 safety.” Accordingly, the findings of the Judicial Conference and General Order 624 establish that plea

12 and sentencing hearings cannot safely take place in person. General Order 624 also authorized

13 arraignments by videoconference.

14           In order to authorize change of plea hearings by remote means, however, the CARES Act—as

15 implemented by General Order 624—also requires district courts in individual cases to “find, for

16 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

17 serious harm to the interests of justice.” General Order 624 further requires that the defendant consent to

18 remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

19 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

20 teleconference.

21           The parties hereby stipulate and agree that each of the requirements of the CARES Act and

22 General Order 624 have been satisfied in this case. They request that the Court enter an order making

23 the specific findings required by the CARES Act and General Order 624. Specifically, for the reasons

24 further set forth below, the parties agree that:

25           1)      The change of plea hearing in this case cannot be further delayed without serious harm to

26 the interest of justice, given the public health restrictions on physical contact and court closures existing

27 in the Eastern District of California, the fact that the parties have reached a plea agreement to resolve

28 this case, and the backlog of cases that is likely to increase in this District if criminal matters do not

       STIPULATION REGARDING H EARING                      2
                 Case 2:20-cr-00149-KJM Document 9 Filed 10/06/20 Page 3 of 5


 1   proceed by videoconference when the defendant consents and resolution has been reached between the

 2   parties; and

 3          2)      The defendant waives his physical presence at the arraignment and change of plea

 4   hearing and consents to remote hearing by videoconference and counsel joins in that waiver.

 5                                                STIPULATION

 6          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 7 through defendant’s counsel of record, hereby stipulate as follows:

 8          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

 9 to exist in California on March 4, 2020.

10          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

11 National Emergency in response to the COVID-19 pandemic.

12          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

13 other public health authorities have suggested the public avoid social gatherings in groups of more than

14 10 people and practice physical distancing (within about six feet) between individuals to potentially

15 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact, and

16 no vaccine currently exists.

17          4.      These social distancing guidelines—which are essential to combatting the virus—are

18 generally not compatible with holding in-person court hearings.

19          5.      On March 17, 2020, this Court issued General Order 611, noting the President’s and

20 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

21 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

22 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

23 commence before May 1, 2020.

24          6.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

25 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

26 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

27 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

28 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

       STIPULATION REGARDING H EARING                     3
                   Case 2:20-cr-00149-KJM Document 9 Filed 10/06/20 Page 4 of 5


 1   weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 2 district judges; two of those positions are currently vacant and without nominations). The report further

 3 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 4 guidance regarding gatherings of individuals.

 5           7.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 6 2020, and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 7           8.       On May 13, 2020, General Order 618 issued, continuing court closures until further

 8 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act

 9 through May 2, 2021.

10           9.       Given these facts, it is essential that Judges in this District resolve as many matters as

11 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

12 hearings now, this District will be in a better position to work through the backlog of criminal and civil

13 matters once in-person hearings resume.

14           10.      The change of plea hearing in this case accordingly cannot be further delayed without

15 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

16 person, it only would add to the enormous backlog of criminal and civil matters facing this Court and

17 every Judge in this District, when normal operations resume.

18 //

19 //

20 //

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //

        STIPULATION REGARDING H EARING                      4
                  Case 2:20-cr-00149-KJM Document 9 Filed 10/06/20 Page 5 of 5


 1          11.      Under CARES Act § 15002(b), defendant consents to proceed with the arraignment and

 2   change of plea hearing by videoconference. Counsel joins in this consent.

 3          IT IS SO STIPULATED.

 4
      Dated: October 1, 2020                                   MCGREGOR W. SCOTT
 5                                                             United States Attorney
 6
                                                               /s/ MATTHEW THUESEN
 7                                                             MATTHEW THUESEN
                                                               Assistant United States Attorney
 8

 9
      Dated: October 1, 2020                                   /s/ JAMES REILLY
10                                                             JAMES REILLY
11                                                             Counsel for Defendant
                                                               Cory Beck
12

13                                           FINDINGS AND ORDER

14
            1.       The Court adopts the findings above.
15
            2.       Further, the Court specifically finds that:
16
                     a)     The change of plea hearing in this case cannot be further delayed without serious
17
            harm to the interest of justice; and
18
                     b)     The defendant has waived his physical presence at the arraignment and change of
19
            plea hearing and consents to remote hearing by videoconference.
20
            3.       Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
21
     of the CARES Act and General Order 624, the arraignment and change of plea hearing in this case will
22
     be conducted by videoconference.
23

24 IT IS SO FOUND AND ORDERED this 5th day of October, 2020.

25

26

27

28

      STIPULATION REGARDING H EARING                       5
